«m-/r
                          ELECTRONIC RECORD



COA#       04-14-00025-CR                       OFFENSE:        Murder

           Frances Rosalez Ford v. The
STYLE: state of Texas                           COUNTY:         Bexar

                      AFFIRMED AS
COA DISPOSITION:      MODIFIED                  TRIAL COURT:    227™ District Court

DATE: 04/01/2015                 Publish: NO    TCCASE#:        2011CR2986




                    IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:    «Style1» v. «Style2»                       CCA#:
                                                                         HH-tsr
                                                                           •   •    •     wir

         pje/9 se                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW II^J CCA IS:                DATE:

                                                     JUDGE:

DATE: Oclh/'?V/J~                                    SIGNED:                       PC:

JUDGE: fa flsA**-.                                   PUBLISH:                      DNP:




                                                                                    MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: